Mr. Justice Bobb
delivered the opinion of the Court:
The publication here involved, “Work and Win,” is not materially different from the “Tip” Top Weekly,” considered in the preceding case [ante, 521], and by stipulation the same testimony that was considered in that case was considered in this. *536For tbe reasons assigned in that case we reverse the decree in this, with costs, and remand the case for further proceedings.

Reversed.

A motion by the appellee to modify and amend the decree and order of this court was granted March 11, 1910, Mr. Chief Justice Shepabd delivering the opinion of the Court:
Upon motion of the attorneys for the appellee herein, a decree- and order passed in the above-entitled cause on the first day of March, a. d. 1910, is hereby amended and modified as follows: That portion of the decree and order directing the cause to be remanded to the lower court for further proceedings is hereby stricken out, and in place thereof the said decree shall read: “That the bill of complaint in said cause be, and it is hereby, dismissed, and the injunction issued on June 11th, 1909, be, and the same is hereby, dissolved: Provided, however, that upon the appellee herein furnishing bond in the sum of $10,000, to be approved by the court, the said injunction is to continue in force pending the appeal to the Supreme Court of the United States.”
This decree was submitted by agreement of counsel, and is entered as prepared by them.
An appeal to the' Supreme Court of the United States was allowed May 22, 1910, on application of the appellee.